*558Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered November 8, 1999, convicting him of kidnapping in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence established, inter alia, that the defendant, posing as a potential customer of a realtor who was showing him the inside of a home, pointed a gun at the realtor, handcuffed him to a pole, and robbed him of personal property including his car. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.20 [2]).
The trial court correctly admitted evidence of a nearly-identical crime perpetrated by the defendant against another realtor in Brooklyn. Notwithstanding that the defendant’s conviction for that crime was reversed on appeal due to trial error (People v Tejada, 289 AD2d 516 [2001]), numerous aspects of the two crimes were inextricably interwoven. In light of the trial court’s limiting instructions, the probative value of the evidence relating to the Brooklyn crime outweighed its potential prejudicial impact (see People v Molineux, 168 NY 264 [1901]; People v Gordon, 308 AD2d 461 [2003], lv denied 1 NY3d 572 [2003]). Accordingly, the trial court properly admitted that evidence.
The defendant’s remaining contentions are without merit. Santucci, J.P., S. Miller, Schmidt and Townes, JJ., concur.